Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict of no cause of action was against the weight of the evidence if the verdict depended upon the issue of damages only. But there were other material issues, the determinations as to which we cannot know since the verdict was general, although they were determined in plaintiff’s favor in the case of Lewis v. City of Syracuse (post, p. 876), tried with this ease and decided herewith. Therefore, a new trial should be had. (Rosenstock v. Metzger, 136 Add. Div. 620.) We suggest that if a new *876trial be had specific questions be left to the jury. We also hold that the learned trial court erred in declining to receive the original answer of defendant in evidence, and correctly ruled that under section 244 of the Second Class Cities Law, plaintiff was required to serve a notice of claim and of intention to commence an action. All concur. Present ■ — ■ Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.